NO. 12-11-00215-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                 §

HENRY OLIVER WENDELL,                                  §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
          In this original mandamus proceeding, Relator Henry Oliver Wendell complains that the
trial court has refused to provide him a free record for use in preparing an application for writ of
habeas corpus to challenge his murder conviction.
          An indigent criminal defendant ordinarily is not entitled to a free record for preparing a
postconviction habeas application. In re Strickhausen, 994 S.W.2d 936, 937 (Tex. App.–
Houston [1st Dist.] 2002, orig. proceeding). A free record is available for that purpose only if
the defendant shows that the habeas corpus application is not frivolous and there is a specific
need for the trial records that are sought. In re Coronado, 980 S.W.2d 691, 693 (Tex. App.–San
Antonio 1998, orig. proceeding). Relator has not made any such showing here. Therefore, he
has not shown that he is entitled to mandamus relief. Relator’s petition for writ of mandamus is
denied.
Opinion delivered July 29, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)